Citation Nr: 0620507	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-38 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
November 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In April 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  Later that 
month, the veteran submitted evidence directly to the Board.  
The veteran waived initial RO consideration of the evidence.  
The evidence is accepted for inclusion into the record on 
appeal.  38 C.F.R. § 20.800 (2005).  


REMAND

The Board notes that in a September 2002 rating decision, the 
RO granted the veteran service connection and assigned a 
noncompensable rating for bilateral hearing loss.  In a July 
2003 VA Form 21-4138 (Statement in Support of Claim), the 
veteran sought an increased (compensable) rating.  Also in 
July 2003, the veteran underwent a VA audiological 
examination.  The RO determined that findings noted in the 
examination report did not allow for a compensable rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005), the 
regulation governing the rating of hearing loss.  

The Board notes that the veteran has alleged that an 
audiological examination performed in March 2003 at Audiology 
& Assistive Listening in Midwest City, Oklahoma, reflects 
findings that his hearing loss is more severe than those 
findings reported during his VA audiological examination in 
July 2003.  In this respect, a March 2003 letter from a VA 
Medical Center to the veteran notes that arrangements had 
been made for the veteran to receive an examination with 
Audiology & Assistive Listening, at VA expense.  The veteran 
has requested that the audiological examination from 
Audiology & Assistive Listening be obtained and considered.  

In light of the veteran's contentions and his identification 
of medical evidence relative to his claim for increase, the 
RO should take appropriate steps to obtain the March 2003 
audiological examination report from Audiology & Assistive 
Listening.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The RO should undertake appropriate 
action to obtain a report of March 2003 
audiological examination from Audiology & 
Assistive Listening in Midwest City, 
Oklahoma, as identified by the veteran.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority (to include consideration 
of 38 C.F.R. § 4.86 (2005)).  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

